Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 20-81175-CIV-SINGHAL

  STEVEN UNGER,

         Plaintiff,

  v.

  MAJORCA AT VIA VERDE HOMEOWNERS
  ASSOCIATION, INC.,

       Defendant.
  _________________________________________/

                                            ORDER

         THIS CAUSE is before the Court on the Defendants’ Motion to Dismiss the

  Complaint and Incorporated Memorandum of Law (DE [8]). Plaintiff filed a Response in

  Opposition to Defendant’s Motion to Dismiss (DE [9]) and Defendant filed a reply in

  support of its motion to dismiss (DE [10]). Accordingly, the matter is ripe for review.

  I.     BACKGROUND

         Plaintiff Steven Unger (“Plaintiff”) brought this action alleging violations of the Fair

  Housing Act (“FHA”) against Defendant Majorca At Via Verde Homeowners Association,

  Inc. (the “Association”). Plaintiff lives with his wife, Sanne Unger, in a townhome located

  at 5205 Majorca Club Drive, Boca Raton, Florida 33486 in the Association’s community.

  Plaintiff is a disabled individual who has “severe ankylosing spondylitis,” a degenerative

  physical disability. Plaintiff asserts this condition inhibits him from attending Association

  meetings in person. Plaintiff claims the Association’s meeting minutes were promptly

  posted online to the Association’s website after the meetings were held until sometime in

  April 2019. In July 2019, Plaintiff alleges he sent a request for the Association’s meeting
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 2 of 8




  minutes to the secretary of the Association’s board. The Association did not respond.

  Later in July, Plaintiff’s wife requested the meeting minutes be posted online. The

  Association’s president, Tara Leigh Scott, promised the minutes would be posted but

  Plaintiff claims the meeting minutes were never made available on the website.

         In November 2019, a new management company took over managing the

  Association. On January 15, 2020, and again on March 4, 2020, Plaintiff’s wife emailed

  the Association’s new property manager, David Schwartz, informing him of Plaintiff’s

  disability and requesting either a recording of the meeting or a copy of the meeting

  minutes be e-mailed after the meetings were conducted.            The Association did not

  respond. On March 9, 2020, a formal request for accommodation was sent on behalf of

  Plaintiff. Plaintiff alleges the Association suggested Plaintiff designate a representative

  to attend the meetings in his stead as the meetings are not recorded. Plaintiff then

  enlisted the assistance of counsel for access to the Association’s meeting minutes.

         On May 26, 2020, through its counsel, the Association responded. In its response,

  the Association stated all meetings were being held remotely via ZOOM video conference

  as a result of the COVID-19 pandemic. Plaintiff, however, alleges he and his wife were

  unable to attend the meetings remotely as they were never granted access beyond the

  virtual waiting room. Plaintiff further claims the meeting minutes still have not been posted

  on the Association’s website.

         In his Complaint (DE [1]), Plaintiff alleges one count for failure to reasonably

  accommodate in violation of 42 U.S.C. § 3604(f)(3)(b) (Count I). In the instant Motion to

  Dismiss (DE [8]), the Association argues Plaintiff has failed to allege any actions by the

  Association that would constitute a violation of the FHA. The Association further argues




                                               2
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 3 of 8




  Plaintiff’s deficient and generic allegations fail to assert how Plaintiff’s disability interferes

  with his ability to attend the meetings or how the meetings are inaccessible to a disabled

  person. Additionally, the Association argues Plaintiff has failed to allege sufficient facts

  to assert his requested accommodation is necessary or how any other disabled person

  is treated differently. The Association further contends it never denied Plaintiff’s request

  for an accommodation, and directs this Court to the attached exhibits, which facially

  contradict Plaintiff’s allegation by inviting Plaintiff to attend the meetings virtually and

  permitting Plaintiff to designate a representative. The Association argues Plaintiff is not

  entitled to an accommodation of his choosing. Finally, the Association contends Plaintiff’s

  claim is moot because all Association meetings are held virtually as a result of the COVID-

  19 global pandemic.

         Plaintiff opposes the motion arguing he has unequivocally alleged facts that, if true,

  demonstrate the Association failed to grant him a reasonable accommodation and he is

  entitled to the relief requested. Plaintiff argues he has adequately alleged he has an

  impairment, which substantially limits major life activities, including his ability to walk. Due

  to his disability, Plaintiff is unable to attend the meetings in person because of his

  disability. Plaintiff and his wife requested the Association provide a recording or meeting

  minutes promptly after the Association’s meetings are held. Finally, Plaintiff argues his

  Complaint (DE [1]) sufficiently alleges the Association did not grant his requested

  accommodation.




                                                  3
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 4 of 8




  II.    LEGAL STANDARD

         At the pleading stage, a complaint must contain “a short and plain statement of the

  claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Rule 8(a)

  does not require “detailed factual allegations,” it does require “more than labels and

  conclusions . . . a formulaic recitation of the cause of action will not do.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). To survive a motion to dismiss, “factual allegations

  must be enough to raise a right to relief above the speculative level” and must be sufficient

  “to state a claim for relief that is plausible on its face.” Id. at 555. “A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009).

         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is generally

  “limited to the four corners of the complaint.” Wilchombev v. TeeVee Toons, Inc., 555

  F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas Cty., 285 F.3d 1334, 1337

  (11th Cir. 2002)). Courts must review the complaint in the light most favorable to the

  plaintiff, and it must generally accept the plaintiff’s well-pleaded facts as true. Hishon v.

  King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez, 480 F.3d

  1043, 1057 (11th Cir. 2007). However, pleadings that “are no more than conclusions are

  not entitled to the assumption of truth. While legal conclusions can provide the framework

  of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

  III.   DISCUSSION

         The FHA makes it illegal to discriminate “against any person in the terms,

  conditions, or privileges of sale or rental of a dwelling, or in the provision of services or




                                                 4
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 5 of 8




  facilities in connection with such dwelling, because of a handicap . . . .” 42 U.S.C. §

  3604(f)(2).    Handicap discrimination includes “a refusal to make reasonable

  accommodations in rules, policies, practices or services, when such accommodations

  may be necessary to afford such person equal opportunity to use and enjoy a dwelling.”

  42 U.S.C. § 3604(f)(3)(B). To assert a failure to reasonably accommodate claim under

  section 3604(f)(3), a plaintiff must plead four elements: (1) the plaintiff is a person with a

  disability within the meaning of the FHA or a person associated with that individual; (2)

  the plaintiff requested a reasonable accommodation for the disability; (3) the requested

  accommodation was necessary to afford the plaintiff an opportunity to use and enjoy the

  dwelling; and (4) the defendant refused to make the accommodation. See Bhogaita v.

  Altamonte Heights Condo. Ass’n, Inc., 765 F.3d 1277, 1285 (11th Cir. 2014).

         It is uncontested that Plaintiff falls within the category of persons protected by the

  FHA. Furthermore, Plaintiff, and Plaintiff’s wife, requested the Association’s meeting

  minutes be posted online. Here, the claim turns on whether the Complaint (DE [1])

  sufficiently alleged that Plaintiff requested a reasonable accommodation necessary for

  use and enjoyment of the dwelling and such accommodation request was refused.

         The Eleventh Circuit has yet to determine “precisely what form the request [for a

  reasonable accommodation] must take.” Holly v. Clairson Indus., LLC, 492 F.3d 1247,

  1261 n.14 (11th Cir. 2007). “[T]he Tenth Circuit has emphasized that a plaintiff ‘need not

  use magic words’ to express a request for accommodation.” Hunt v. Aimco Props., L.P.,

  814 F.3d 1213, 1226 (11th Cir. 2016) (quoting Smith v. Midland Brake, Inc., 180 F.3d

  1154, 1172 (10th Cir. 1999)). “However stated, a plaintiff can be said to have made a

  request for accommodation when the defendant has ‘enough information to know of both




                                                5
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 6 of 8




  the disability and desire for an accommodation.’” Id. (quoting Conneen v. MBNA Am.

  Bank, N.A., 334 F.3d 318, 332 (3d Cir. 2003) (internal quotation marks omitted). As such,

  “circumstances must at least be sufficient to cause a reasonable [housing provider] to

  make appropriate inquiries about the possible need for an accommodation.” Id. Here,

  the Complaint (DE [1]) contains allegations that, taken together, meet this standard.

         The   FHA’s    reasonable    accommodation       provision   requires    only   those

  accommodations that “may be necessary . . . to afford equal opportunity to use and

  enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B) (emphases added). “In this context, ‘equal

  opportunity’ can only mean that handicapped people must be afforded the same (or

  ‘equal’) opportunity to use and enjoy a dwelling as non-handicapped people, which occurs

  when accommodations address the needs created by the handicaps.” Schwarz v. City

  of Treasure Island, 544 F.3d 1201, 1226 (11th Cir. 2008) (emphasis in original). “[T]he

  statute requires only accommodations necessary to ameliorate the effect of the plaintiff’s

  disability so that she may compete equally with the non-disabled in the housing market.”

  Id. (quoting Wisconsin Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 749 (7th

  Cir. 2006)). Here, Plaintiff has sufficiently alleged he is unable to attend the meetings in

  person. Further, the request for meeting minutes would not increase the benefit to a

  handicapped person above that provided to nonhandicapped persons able to attend the

  meetings in person.

         A plaintiff, however, is not entitled to the accommodation of his or her choice but

  is entitled only to a reasonable accommodation.         See Stewart v. Happy Herman’s

  Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir. 1997).                   “Whether an

  accommodation is reasonable depends on specific circumstances.” Terrell v. USAir, 132




                                               6
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 7 of 8




  F.3d 621, 626 (11th Cir. 1998); see also Loren v. Sasser, 309 F.3d 1296, 1302 (11th Cir.

  2002) (“Whether a requested accommodation is required by law is highly fact-specific,

  requiring case-by-case determination.”) (internal quotation marks omitted). Defendant

  argues such request was not refused.        Instead, the Association suggested Plaintiff

  designate a representative to attend the meetings in his stead and, since May 2020, all

  Association meetings were being held remotely via ZOOM video conference. To this end,

  the Plaintiff has failed to sufficiently allege his reasonable accommodation request was

  refused, but may be able to do so in an amended pleading.

         Finally, Defendant argues Plaintiff’s case is moot because all Association meetings

  are being held remotely because of the COVID-19 pandemic. “A case is moot when it no

  longer presents a live controversy with respect to which the court can give meaningful

  relief.” Ethredge v. Hail, 996 F.2d 1173, 1175 (11th Cir. 1993). Had Plaintiff requested

  only injunctive relief to prevent eviction, his case would be moot. See Adler v. Duval Cty.

  Sch. Bd., 112 F.3d 1475, 1477 (11th Cir. 1997) (“When the threat of future harm

  dissipates, the plaintiff’s claims for equitable relief become moot because the plaintiff no

  longer needs protection from future injury.”).          Plaintiff, however, also sought

  compensatory and punitive damages in his one-count Complaint (DE [1]). Thus, the

  controversy as to money damages remains live. See Hunt v. Aimco Props., L.P., 814

  F.3d 1213, 1220–21 (11th Cir. 2016). Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Defendants’ Motion to Dismiss the

  Complaint and Incorporated Memorandum of Law (DE [8]) is GRANTED. This cause

  shall stand DISMISSED WITHOUT PREJUDICE. The Clerk of Court is directed to




                                               7
Case 9:20-cv-81175-AHS Document 17 Entered on FLSD Docket 07/15/2021 Page 8 of 8




  CLOSE this case and DENY AS MOOT any pending motions. Further, Plaintiff may move

  to amend its complaint by July 30, 2021.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 15th day of

  July 2021.




  Copies furnished to counsel of record via CM/ECF




                                             8
